                                            Case 3:18-cv-03670-WHO Document 313 Filed 10/09/20 Page 1 of 2




                                  1
                                  2

                                  3
                                  4                                      UNITED STATES DISTRICT COURT

                                  5                                     NORTHERN DISTRICT OF CALIFORNIA

                                  6
                                            TERADATA CORPORATION, et al.,
                                  7
                                                          Plaintiffs,                         Case No. 18-cv-03670-WHO (JCS)
                                  8
                                                    v.
                                  9                                                           ORDER GRANTING IN PART
                                            SAP SE, et al.,                                   DISCOVERY MOTION
                                  10
                                                          Defendants.                         Re: Dkt. No. 295
                                  11
                                  12
Northern District of California
 United States District Court




                                  13   I.        INTRODUCTION
                                  14             Teradata and SAP have jointly filed a letter describing discovery matters which remain in

                                  15   dispute (the “Motion”). Dkt. 295. The court held a hearing on October 9, 2020, and for good

                                  16   cause the Motion is GRANTED IN PART follows:

                                  17             1. SAP must supplement its responses, complete with all information currently in its

                                  18                 possession, to Teradata contention Interrogatory Nos. 7–11 by October 12, 2020.

                                  19             2. Teradata must supplement its responses, complete with all information currently in its

                                  20                 possession, to SAP contention Interrogatories by October 12, 2020.

                                  21             3. For Rule 30(b)(6) depositions, the parties shall follow the following procedure: SAP

                                  22                 must designate its Rule 30(b)(6) designees. In response, Teradata must identify any

                                  23                 Rule 30(b)(6) designee whom it wishes to depose in an individual capacity. Any such

                                  24                 witness must be deposed first in his or her capacity as a Rule 30(b)(6) designee and

                                  25                 second in his or her individual capacity. So long as the depositions occur in that order,

                                  26                 they may be held on the same day.

                                  27             4. At least five days before any Rule 30(b)(6) deposition, SAP must designate the topics

                                  28                 on which each Rule 30(b)(6) designee will testify.
                                         Case 3:18-cv-03670-WHO Document 313 Filed 10/09/20 Page 2 of 2




                                   1
                                   2

                                   3         IT IS SO ORDERED.

                                   4   Dated: October 9, 2020.

                                   5                                       ______________________________________
                                                                           JOSEPH C. SPERO
                                   6                                       Chief Magistrate Judge
                                   7
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18

                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                            2
